UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7089



TYRONE L. JOHNSON,

                                           Petitioner - Appellant,

          versus


D.A. BRAXTON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-92-847)


Submitted:   September 9, 2004        Decided:   September 16, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone L. Johnson, Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Tyrone Johnson seeks to appeal the district court’s order

dismissing as untimely his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)     (2000).       A    prisoner    satisfies        this    standard     by

demonstrating       that    reasonable      jurists       would      find       that   his

constitutional      claims      are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Johnson    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented          in   the

materials       before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                                DISMISSED




                                        - 2 -